DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Suzuki et al. (US 2004/0079752) (Suzuki).
Suzuki discloses a fuel tank 11 having a built-in component (internal plastic layer of resin component including cylindrical portion 4, outer rib 5 and inside rib 6 and internal layers of each of tip 2a, pipe 2, flange 3) with a head portion (tip 2a), a neck portion (horizontal portion of pipe 2), and a shoulder portion (vertical portion of pipe 2, flange 3, outer rib 5, inside rib 6), wherein the built-in component is anchored to a tank body of the fuel tank (welded to portion 11 of fuel tank and encapsulated within external plastic layer 10 of resin component), with the head portion and the neck portion entirely covered by a part of the tank body (external plastic layer 10 of resin component), and the fuel tank comprises: a deformation prevention structure (DPS) (internal layer of flange 3, cylindrical portion 4, outer rib 5 and inside rib 6) provided on a surface of the shoulder portion (vertical portion of pipe 2), facing the neck portion, and configured to prevent a portion of the tank body around the neck portion (external plastic layer 10  at neck portion 2) from being deformed due to pressure acting on the tank body, and the DPS is configured to include at least one of a stepped portion (step between outer rib 5 and inside rib 6) and a convex portion (any of the outer surfaces of an annular part of the flange 3, cylindrical portion 4, outer rib or inside rib).
Re claim 2, the neck portion erects (extends) from a surface of a shoulder portion and exhibits a columnar shape (cylindrical shape).
Fig. 4 of Suzuki is annotated below:

    PNG
    media_image1.png
    463
    562
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Aoki et al. (US 2002/0121517) (Aoki).
Suzuki discloses a DPS that includes an integrally molded rigid member.  Suzuki fails to disclose that the rigid member covers, from outside, the head portion, the portion of the tank body around the neck portion. Aoki teaches a hose H connected to a fuel tank welding joint 10 at the distal end of a pipe (joint main body 20).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a rigid member (hose) to the horizontal pipe 2 of Suzuki as discussed in paragraph [46], lines 1-3 of Suzuki (“the body 1 is integrally formed from a pipe portion 2 connected to a connecting pipe, not shown, at a tip 2a of the pipe portion 2”) for the purpose of providing fluid communication from the pipe tip 2a.  The hose would cover, from outside, the head portion, the neck portion and the portion of the tank body around the neck portion (external plastic layer 10  at neck portion 2).

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.  
It is important to define the term “built-in” as not detachable.  A plain and ordinary definition where the application fails to supply any special definition in the originally filed application.  The Office doesn’t agree with applicant.  Applicant states that the resin component is NOT a built-in component for the reason that this resin component is not exclusively within the interior of the fuel tank (applicant means tank body).  First, the Office reads the structure of Suzuki to include a tank body with the outer layer of the tip 2a and pipe 2 as being part of the tank body which encapsulates the resin component as only the internal layer of tip 2a and pipe 2.  Second, applicant misinterprets the word “built-in” as including only those structures which reside on the interior which is an overly narrow interpretation.  The Office disagrees with applicant is his statement that “the resin component cannot be fairly interpreted as a built-in component …”
Applicant amended the claims, the Office responds with a different statement of rejection addressing the amended language wherein the same references meet the amended language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733